DETAILED ACTION
In application filed on 04/16/2019, Claims 1-15 are pending. Claims 1-10 are considered in the current office action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to a device, classified in CPC B01L 3/502784.
II. Claims 11-15, drawn to a method, classified in CPC C12Q 2563/159.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the process as claimed in claim 14, can be practiced by another and materially different apparatus, other than the apparatus as claimed in claim 1; For example, an apparatus which does not necessarily include: “the imaging region”. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with the Attorney, Micheal Krawzsenek on 02/09/2020 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-10. Affirmation of this election must be made by applicant in s 11-15 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/22/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1,
The term “constant” has plain meaning in the art when referenced with a channel or nozzle that means “does not change” with respect to a given dimension. It is not clear what structure of the device the constant cross-sectional area is applicable to. Applicant does not provide the dimension being referred to as having the constant cross-sectional 


Applicant does not provide details on how the region is flat with respect to the extension from the structure of the nozzle. Therefore, for the purpose of expedited examination, “substantially flat” will be interpreted as “flat”. 
Applicant does not provide details on how the step region is continuous with respect to the extension from the structure of the nozzle. Therefore, for the purpose of expedited examination, “substantially continuous” will be interpreted as “continuous”. 
Applicant does not provide details on how the step region is parallel with respect to the floor or top of the structure of the nozzle. Therefore, for the purpose of expedited examination, “substantially parallel” will be interpreted as “parallel”. 
Therefore, Claims 2-10 are rejected by virtue of their dependency on claim 1. 

Regarding claim 8, the term “operatively” is a relative term which renders the claim indefinite.  The term “operatively constant” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Applicant does not provide details on how the circuit is positioned with respect to the structure of the image analysis device. Therefore, for the purpose of expedited examination, “operatively positioned” will be interpreted as “positioned”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over by Arab et al. [US20160271576A1] in view of Hung [US 20160001289].
Regarding Claim 1, Arab teaches a microfluidic circuit [Para 0007] comprising:
(a)	a drop forming region [Para 0008; emulsification device’] comprising a channel or nozzle [ Para 0008, 00016]  having an inlet [Para 0008, 0015; ‘inlet portion’; Fig. 1A, ref. 195] for receiving a sample [Para 0015, ‘in fluid communication’; Para 0017; ‘first fluid’], (this limitation is interpreted as a method of intended use given patentable Please see MPEP 2114(II) for further details;
 a constant cross-sectional area [ Para 0009; ‘inlet portion has a channel height CH and a width CW’], and an outlet [Para 0058-0061;  Fig. 2, ref. 101, ‘risers’] that opens into a step region [Para 0060, ‘first step’; fig. 2, ref. 101], the channel region or nozzle being rectangular with a height of 1 to 20 µm [ Para 0013; ‘CH’=10 µm] and a width of 2 to 60 µm [ Para 0014, CW/CH is about 3.0; the exemplary teachings of Arab convert to a width included in the computation of ratio CW/CH of about 3.0 to  CW= 30µm ]. 
(b) the step region [Para 0058; ‘Steps’ Fig. 2, refs. 101- 103’],having top and a bottom [ as structurally arranged in Fig. 2] with a height of between 5 to 80 µm [Para 0011;  Fig. 2, ref. R1 (riser height)], and a substantially flat region of a length of between 30 to 500 µm [ Para 0012; T1/CH is between 0.1-7, the exemplary teachings of Arab convert to a T1 included in the computation of ratio T1/CH of about 0.1-7 to be ~0.1-105µm] extending from the nozzle [ Fig.2;  ref. 105], the either the top or bottom being substantially continuous with the top or bottom, respectively, of the nozzle and either the bottom or top being offset from the bottom or top, respectively, of the nozzle and substantially parallel with either the bottom or floor, or top or ceiling, respectively, of the nozzle, forming a step region [As structurally arranged in Fig. 2; the claimed “or is interpreted as optional] configured for finite step emulsification [Para 0007; ‘multistep channel emulsification’] This limitation is interpreted as a method of intended use given patentable weight to the extent of effecting the use of the multistep microchannel emulsification device [Para 0007]. Please see MPEP 2114(II) for further details.



    PNG
    media_image1.png
    452
    1150
    media_image1.png
    Greyscale

Arab, Annotated Fig. 3c.

c) Arab does not expressively teach “the ramp region having an angle of between 10 and 80 degrees relative to either the floor or ceiling of the step region, the ramp region terminates in an imaging region having a height of 15 to 110 μm”

Arab teaches the step region [Para 0058; ‘Steps’ Fig. 2, refs. 101- 103’], the step region terminates [Para 0073; ‘complete droplets (154) are stored] in an imaging region [Para 0075, Annotated Fig. 3c; third step 103, ‘for storage or imaging droplet (154)’]. Arab further teaches the dimensions and geometry of the channel and steps are 
Hung teaches the ramp region [Para 0047, 0052; Annotated Fig.1A, 4A, 6A, ref. 105] having an angle of between 10 and 80 degrees [Para 0052, ‘acute angle’] relative to either the floor or ceiling of the step region [Hung, Annotated Fig. 1A; as structurally arranged], to incorporate a region of expansion (105) that occurs at or near the inflator nozzle 103 in order to allow for the formation of relatively larger droplets 112 as a result of inflation of the droplet 101 and other droplets (not shown) flowing in the microfluidic channel 102 [ Hung, Para 0047]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Arab to incorporate the ramp region having an angle of between 10 and 80 degrees relative to either the floor or ceiling of the step region as taught by Hung, to incorporate a region of expansion (105) that occurs at or near the inflator nozzle 103 in order to allow for the formation of relatively larger droplets 112 as a result of inflation of the droplet 101 and other droplets (not shown) flowing in the microfluidic channel 102 [ Hung, Para 0047] . Doing so allows for the control of the size of droplets in the device. 


    PNG
    media_image2.png
    747
    1004
    media_image2.png
    Greyscale

Hung, Annotated Fig. 1A

Regarding the ramp region terminates in an imaging region having a height of 15 to 110 μm”, 
Arab in view of Hung teaches the ramp region terminates [Para 0073; ‘complete droplets (154) are stored] in an imaging region’ [Para 0075, Annotated Fig. 3c; third step 103, ‘for storage or imaging droplet (154)’] having a height of 15 to 110 µm [Para 0112, SH2/CH=1.5, where CH = 20 µm and SH2 is computed as 25 µm; Para 0074, SH2=DH3=25 µm; Para 0021, where complete droplet diameters are 20-60, 80-160, and 200-400 microns]. The exemplary teachings of Arab convert to DH4 (Fig. 3c), where DH4 ranges from 25 µm to 400µm. Though Arab do not explicitly teach the imaging region having a height of 15 to 110 µm, Arab does teach the limitation using Please see MPEP 2144.05 (I) and In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976) for further details

Regarding Claim 2, Modified Arab teaches the microfluidic circuit of claim 1, wherein the circuit is fluidly connected to a sample reservoir [Para 0081, Fig. 8 ref. 355, 455; ‘Fluid supply channel’] via a flow path [‘Channel] that is configured to provide sample to be received by each nozzle inlet [ Para 0081, Fig. 8, ref  300, 400]. The limitation “configured to provide sample to be received by each nozzle inlet” is interpreted as a method of intended use given patentable weight to the extent of effecting the fluid supply channel to supply fluid to the nozzles [ Para 0081]. Please see MPEP 2114(II) for further details.

Regarding Claim 3, Modified Arab teaches the microfluidic circuit of claim 1, wherein the circuit is fluidly connected to a waste reservoir [Para 0081, Fig. 8, ref. 550; Para 0095, Fig. 14, ref. 950,; ‘waste channel directed to a waste reservoir’] configured to receive sample droplets after analysis [ ‘to exit the emulsification device’; after the steps of emulsification’]. This limitation “configured to receive sample droplets after analysis”  is interpreted as a method of intended use given patentable weight to the extent of effecting the waste channel to direct waste material  to exit the emulsification device and be directed to a waste collection chamber [ Para 0081]. Please see MPEP 2114(II) for further details.



Regarding Claim 5, Modified Arab teaches the microfluidic circuit of claim 1, wherein the ramp angle is 15 to 45 degrees, particularly 30 degrees.
Arab does not expressively teach a ramp region with ramp angle is 15 to 45 degrees, particularly 30 degrees. 
Hung teaches the ramp angle [Para 0047, 0052; Annotated Fig.1A, 4A, 6A, ref. 105] is 15 to 45 degrees, particularly 30 degrees [Para 0052, ‘acute angle’; Annotated Fig.1A]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Arab to incorporate the ramp region having an angle of between 10 and 80 degrees relative to either the floor or ceiling of the step region as taught by Hung, to incorporate a region of expansion (105) that occurs at or near the inflator nozzle 103 in order to allow for the formation of relatively larger droplets 112 as a result of inflation of the droplet 101 and other droplets (not shown) flowing in the microfluidic channel 102 [ Hung, Para 0047] . Doing so allows for the control of the size of droplets in the device.

Regarding Claim 6, Modified Arab teaches the microfluidic circuit of claim 1, wherein the circuit is thermoplastic polymer [Para 0022, polycarbonate.]

Regarding Claim 7, Modified Arab teaches the microfluidic circuit of claim 1, wherein the circuit is a cyclic olefin polymer or copolymer, polycarbonate, or poly (methyl methacrylate) (PMMA) [Para 0022, ‘cyclo-olefin polymer’]. 

Regarding Claim 8, Modified Arab teaches the microfluidic analysis system, comprising a microfluidic circuit of claim 1 operatively positioned [Para 0074, Fig. 3A, ref. 103; third step 103 is configured to provide storage and, optionally, imaging of droplet 154 via an imaging device 157 (e.g. a camera or photosensitive detector)] in an image analysis device [digital PCR technique (system); detection by fluorescence imaging; Para 0057, 0107- 108].

Regarding Claim 9, Modified Arab teaches the system of claim 8, wherein the image analysis device [digital PCR technique (system); detection by fluorescence imaging; Para 0057, 0107- 108] is configured to detect and analyze fluorescence [Para 0101] of droplets in the imaging region [Para 0075; Annotated Fig. 3c; as structurally arranged; comprising ‘imaging device (157) (e.g. a camera or photosensitive detector)’] of the microfluidic circuit. This limitation is interpreted as a method of intended use given patentable weight to the extent of effecting the imaging system to detect labeled amplification products which may comprise imaging fluorescent wave lengths and/or fluorescent intensities emitted from the labeled amplification products [ Para 0101]. Please see MPEP 2114(II) for further details.

. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bahradwaj et al. [US20200290048A1]: teaches devices, systems, and their methods of use, for generating droplets. 
Roth et al. [US2010228513A1]: teaches systems and methods for performing measurements of one or more materials. 
Salmanzadeh et al. [US20200406261A1]: teaches devices, systems, and their methods of use, for generating droplets. 
Johnson [US2021/0031189A1]: teaches microfluidic chips and methods of loading the same. Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is (571)272-1678.  The examiner can normally be reached on M-F 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OYELEYE ALEXANDER ALABI/Examiner, Art Unit 1797                                                                                                                                                                                                        
/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797